     Case: 1:21-cv-00135 Document #: 44 Filed: 05/03/21 Page 1 of 12 PageID #:438




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION


                                           Civil Action File No.: 1:21-cv-00135
In re: Clearview AI, Inc. Consumer Privacy
Litigation                                 Judge Sharon Johnson Coleman

                                                        Magistrate Judge Maria Valdez



    PLAINTIFFS’ MOTION FOR EXPEDITED DISCOVERY IN CONNECTION WITH
        PLAINTIFFS’ PENDING MOTION FOR PRELIMINARY INJUNCTION

        Plaintiffs David Mutnick, Mario Calderon, Jennifer Rocio, Anthony Hall and Isela

Carmean, on behalf of themselves and all others similarly situated, by appointed interim lead class

counsel, respectfully move this Court for an Order: (a) permitting narrowly-tailored written and

oral expedited discovery in connection with their pending Motion for Preliminary Injunction (Dkt.

30); and (b) extending the date of Plaintiffs’ reply in support of the preliminary injunction motion

to May 17, 2021, in order to allow the requested discovery to proceed. In support of this motion,

Plaintiffs state as follows:

                                          INTRODUCTION

        In response to Plaintiffs’ Motion for Preliminary Injunction (the “Motion”), Defendants

Clearview AI, Inc. (“Clearview”), Hoan Ton-That and Richard Schwartz (collectively, the

“Clearview Defendants”), among other things: (a) submitted a 49-paragraph declaration of

Clearview’s General Counsel, Defendant Thomas Mulcaire (the “Declaration”) (Dkt. 43-1); and

(b) requested an evidentiary hearing to the extent that Mr. Mulcaire’s credibility is an issue. Dkt.

43 at 7-8. 1 In the Declaration, Mr. Mulcaire makes numerous unsupported and/or conclusory


1
 Citations to docketed filings are to the page numbers at the bottom of the briefs/orders, not the CM/ECF-
stamped page numbers.
                                                    1
    Case: 1:21-cv-00135 Document #: 44 Filed: 05/03/21 Page 2 of 12 PageID #:439




statements regarding Clearview’s purported business practices, procedures and plans; security

procedures; and inability to comply with the requested injunction.

        In order to address the assertions in the Declaration, Plaintiffs seek to: (a) issue four

narrowly-tailored interrogatories; (b) issue four narrowly-tailored document requests; and (c) take

the deposition of Defendant Mulcaire and, if different from Defendant Mulcaire, the deposition of

a Fed. R. Civ. P. 30(b)(6) designee related to the topics addressed in the written discovery. In light

of the pending Motion and the factual issues raised by the Clearview Defendants in their response,

the requested discovery is reasonable, which is the standard for evaluating requests for expedited

discovery. See Ibarra v. City of Chicago, 816 F.Supp.2d 541, 554 (N.D. Ill. 2011). 2

                   BACKGROUND FACTS AND PROCEDURAL HISTORY

The Preliminary Injunction Motions

        On April 8, 2021, Plaintiff Mutnick moved for a preliminary injunction in Mutnick v.

Clearview AI, Inc. (“Mutnick”), No. 20-cv-512 (N.D. Ill.), seeking to enjoin the Clearview

Defendants from violating BIPA. Mutnick Dkt. 31. On August 14, 2021, after the parties fully

briefed the motion, the Court requested that Plaintiffs’ counsel submit a proposed order. See

Mutnick Dkt. 100-1; see Mutnick Dkt. 56, 63-65. On August 18, 2021, before the Court ruled on

the injunction motion, the Clearview Defendants initiated proceedings before the Joint Panel on

Multidistrict Litigation (the “JPML”) and sought to transfer Mutnick to the Southern District of

New York. Mutnick Dkt. 92.


2
  In filing this motion, Plaintiffs are mindful of the Court’s recent order denying a motion for leave to file
an amicus brief. Dkt. 42. Plaintiffs do not make the request herein for purposes of delay or to unnecessarily
add to the already extensive briefing in this case and Mutnick v. Clearview AI, Inc., No. 20-cv-512,
regarding the request for injunctive relief. Plaintiffs file this motion out of an abundance of caution. Should
the Court be inclined to order an evidentiary hearing, Plaintiffs need to ensure they have necessary evidence.
Further, Plaintiffs want to avoid any prejudice that may result from not obtaining information the Court
deems necessary to rebut the Declaration.


                                                      2
    Case: 1:21-cv-00135 Document #: 44 Filed: 05/03/21 Page 3 of 12 PageID #:440




        The JPML ultimately transferred all related litigation in this Court. Dkt. 1. On March 12,

2021, this Court ordered Plaintiffs to file any preliminary injunction motion on or before April 9,

2021, which they did. Dkt. 26, 30. Plaintiffs’ motion, again, seeks to enjoin Defendants from

violating BIPA and sets forth the specific relief requested. See Dkt. 30-31.

        In its March 12, 2021 Order, the Court also encouraged the parties to work on an agreed

preliminary injunction order. Dkt. 26. The parties have met and conferred on various occasions

regarding a possible agreed preliminary injunction order, and on April 5, 2021, Plaintiffs provided

the Clearview Defendants with a proposed agreed preliminary injunction order. Declaration of

Scott R. Drury ¶ 3. The Clearview Defendants have not responded to the proposal. Id. Plaintiffs’

recently requested that the Clearview Defendants respond to the proposal, and the Clearview

Defendants have stated that they intend to do so. Id.

        On April 30, 2021, the Clearview Defendants responded to the Motion. Dkt. 43. In the

response, the Clearview Defendants make sundry arguments as to why the Court should deny the

Motion, including that: (a) Clearview allegedly is exempt from BIPA because, according to the

Clearview Defendants, Clearview’s “only licensed users are government agencies or their

contractors or agents” (Dkt. 43 at 8); (b) Clearview has allegedly instituted a number of

“reasonable safeguards” to secure its data (id. at 4); (c) Clearview allegedly does not “sell, lease,

trade, disseminate, or provide access to any facial vectors to its customers” (id. at 4); (d) Clearview

allegedly “cannot determine whether the individuals in the images it collects live in Illinois” (id.

at 3); (e) Clearview’s customers allegedly are bound by terms and conditions that require them not

to upload photographs of Illinois residents and only allow use of the app for law enforcement

purposes (id. at 6); and (f) the photographs Clearview collects, captures and obtains are publicly

available (id. at 3).



                                                  3
      Case: 1:21-cv-00135 Document #: 44 Filed: 05/03/21 Page 4 of 12 PageID #:441




The Declaration

          In support of the various assertions made in their response, Defendants submitted the

Mulcaire Declaration. Dkt. 43-1. Among other defects, many of the assertions in the Declaration

are conclusory in nature and otherwise lack a proper foundation. See id.

          Neither the Declaration nor the Clearview Defendants’ response address Defendant

Mulcaire’s demonstrated lack of credibility (Dkt. 30 at 9-10), other than to state that any credibility

issues should be determined at an evidentiary hearing. Dkt. 43 at 7-8. Further, neither the

Declaration nor the response acknowledge Defendant Mulcaire’s status as a defendant in this case,

which necessarily makes the assertions in the Declaration self-serving. 3

The Requested Discovery

          On March 24, 2021, the Court ordered Fed. R. Civ. P. 26(a)(1) disclosures to be served on

or before May 7, 2021 and fact discovery to be completed by January 26, 2022. Dkt. 28. As such,

the parties may issue written discovery and notice depositions.

          To address the information raised in the Declaration and the response, Plaintiffs seek the

following narrowly-tailored discovery:

          Interrogatories

                    INTERROGATORY                                        ISSUE(S) ADDRESSED

    1. Please provide the names of the websites and/or apps        Information available to the
       from which Clearview collects what it describes as          Clearview Defendants regarding the
       publicly-available images, as described in paragraph        residency of subjects in photographs
       7 of the Declaration, and describe the data and             they collect.
       metadata collected from those photographs, as
       described in paragraphs 9-10 of the Declaration.



3
  Relatedly, neither the Clearview Defendants nor Defendant Mulcaire acknowledge that Defendant
Mulcaire has been evading service. See Declaration of Scott R. Drury ¶¶ 10-11. Defendant Mulcaire
seemingly believes that he can participate in this litigation at his leisure when he finds it beneficial to him
and/or to those with whom he works.
                                                      4
  Case: 1:21-cv-00135 Document #: 44 Filed: 05/03/21 Page 5 of 12 PageID #:442




                INTERROGATORY                                    ISSUE(S) ADDRESSED

2. Please identify Clearview’s current and former users,    The Clearview Defendants’ claimed
   the dates of any contracts or other agreements with      exemption under BIPA § 25(e),
   such users and the parties to those contracts or         which provides that “[n]othing in
   agreements.                                              this Act shall be construed to apply
                                                            to a contractor subcontractor, or
                                                            agent of a State agency or local unit
                                                            of government when working for
                                                            that State agency or local unit of
                                                            government.” 740 ILCS 14/25(e).

3. Please state the time period during which Clearview      The Clearview Defendants’ claimed
   and/or its predecessors, agents or principals has        BIPA § 25(e) exemption – namely,
   collected images from the Internet and, if different,    whether the Clearview Defendants
   the time period during which Clearview and/or its        collected, captured and obtained
   predecessors, agents or principals collected, captured   Plaintiffs’ and Class Members’
   or obtained “facial vectors” – as that term is used      biometrics “when working for” a
   throughout the Declaration – from those images.          “State agency or local unit of
                                                            government.”

4. Please state the total number of images collected by • The Clearview Defendants’ ability
   Clearview and/or any of its predecessors and the       to identify Illinois residents
   percentage of those images that Clearview, Ton-That • The number of Illinois residents
   and/or Schwartz: (a) believe to contain images of      harmed by the Clearview
   Illinois residents; and/or (b) have segregated from    Defendants’ conduct
   Clearview’s searchable database pursuant to what
   Clearview has described as its “voluntary changes” to
   its business practices. See Declaration ¶¶ 32-45.


      Document Requests

                      REQUEST                                   ISSUE(S) ADDRESSED
1. Please produce 25 examples of “facial vectors” as that • The specific information being
   term is used throughout the Declaration.                 collected, captured and obtained
                                                            by the Clearview Defendants
                                                          • The distinction between what the
                                                            Clearview Defendants describe as
                                                            “facial vectors” and photographs




                                               5
   Case: 1:21-cv-00135 Document #: 44 Filed: 05/03/21 Page 6 of 12 PageID #:443




                       REQUEST                                    ISSUE(S) ADDRESSED
 2. Please produce 25 examples of the information           This request addresses the Clearview
    provided or returned to Clearview users who upload a    Defendants’ contention that they did
    probe image from which a “facial vector” – as that      not violate BIPA because they did
    term is used throughout the Declaration – is obtained   not “sell, lease, trade, disseminate,
    and subsequently matched with a facial vector in        or provide access to any facial
    Clearview’s “database” – as that term in described in   vectors to [Clearview’s] customers.”
    paragraph 8 of the Declaration.

 3. Documents related to any attempt(s) to verify that      Whether and how the Clearview
    Clearview customers are adhering to Clearview’s         Defendants are ensuring that users
    terms of use and user agreements as those terms and     are not using Clearview’s product to
    agreements are described in the Declaration.            research or identify Illinois residents
                                                            and that only authorized users have
                                                            access to the product.

 4. Please produce documents supporting the contention • The purported harm to the
    that “millions of dollars” would be needed to         Clearview Defendants posed by
    “compensate Clearview” if an injunction is entered.   the requested injunction.
                                                        • The impact, if any, the purported
                                                          “voluntary changes” had on
                                                          Clearview’s business


       Depositions

       1.      Thomas Mulcaire – related to the topics addressed in the Declaration and his
               credibility.

       2.      To the extent different from Defendant Mulcaire, a Fed. R. Civ. P. 30(b)(6)
               designee to testify regarding the topics addressed in the written discovery.

Plaintiffs Sought the Clearview Defendants’ Agreement

       In an effort to avoid contested motion practice, shortly after receiving the response brief,

Plaintiffs’ counsel asked defense counsel if they would agree to targeted expedited discovery.

Declaration of Scott R. Drury ¶ 4. In that same email, Plaintiffs proposed an Agreed

Confidentiality Order that was almost identical to confidentiality orders entered by Judge Kocoras

and Judge Norgle in pending BIPA cases involving facial recognition technology. Id. ¶ 5.




                                                6
     Case: 1:21-cv-00135 Document #: 44 Filed: 05/03/21 Page 7 of 12 PageID #:444




       In response to Plaintiffs’ email, defense counsel requested a description of the discovery at

issue and sought to make their production of discovery contingent on deposing Plaintiffs regarding

Plaintiffs’ irreparable harm and having the opportunity to file a 15-page sur-reply. Id. ¶ 6. Defense

counsel did not address the proposed Agreed Confidentiality Order. Id.

       At the request of Plaintiffs’ counsel, the parties met and conferred at noon on May 3, 2021.

Id. ¶ 7. During the conference, Plaintiffs’ counsel: (a) described the discovery sought; (b) stated

that Plaintiffs planned to file a motion for expedited discovery on May 3, 2021 in order to bring

the issue to the Court’s attention sufficiently in advance of their reply brief being due; and (c)

stated that Plaintiffs would not agree to the conditions defense counsel sought to place on the

discovery. Id. Regarding the conditions, Plaintiffs’ counsel explained that Plaintiffs’ irreparable

harm is well-described in BIPA and the caselaw. Id. Further, Plaintiffs’ counsel explained that a

sur-reply was not warranted given that Plaintiffs merely seek discovery on fact issues raised by

Defendants. Id. Shortly after the conference, Plaintiffs’ counsel sent defense counsel a written

description of the discovery sought. See id.

       On May 3, 2021, at 4:24 p.m., defense counsel informed Plaintiffs’ counsel that they had

not yet even consulted with their clients regarding Plaintiffs’ request. Id. ¶ 8. Defense counsel

generically noted that the requested discovery seemed overbroad. See id.

                                          ARGUMENT

I.     Legal Standards

       A court has wide discretion in managing discovery. Ibarra, 816 F.Supp.2d at 554. In

determining whether to allow expedited discovery, courts in this District and within the Seventh

Circuit evaluate the entirety of the record and the reasonableness of the request, taking into

consideration the surrounding circumstances. Id.; see also Campaignzero, Inc. v. Staywoke, Inc.,



                                                 7
      Case: 1:21-cv-00135 Document #: 44 Filed: 05/03/21 Page 8 of 12 PageID #:445




No. 20-cv-6765, 2020 WL 7123066, at *1 (N.D. Ill. Dec. 4, 2020). In determining the

reasonableness of the request, a Court may consider: (a) whether there is a pending preliminary

injunction motion; (b) the breadth of the requested discovery; (c) the reason for requesting

expedited discovery; (d) the burden on the party from whom the discovery is sought; and (e) how

far in advance of the typical discovery process a party made the request. Ibarra, 816 F.Supp.2d at

554.

II.     The Entirety of the Record Shows that Plaintiffs’ Request for Expedited Discovery Is
        Reasonable.

        Examination of the entirety of the record and surrounding circumstances shows that

Plaintiffs’ request for expedited discovery is reasonable. Accordingly, the Court should grant this

motion.

        Each of the reasonableness factors weighs in favor of the narrowly-tailored expedited

discovery Plaintiffs request. First, there is a pending a preliminary injunction motion and issues

related to that motion have prompted the request for expedited discovery. Second, Plaintiffs seek

narrow, targeted discovery directly related to factual issues raised in the Clearview Defendants’

response and Mulcaire’s Declaration. Third, the purpose of Plaintiffs’ request for expedited

discovery is so that they may obtain evidence regarding the assertions raised in the Clearview

Defendants’ response. Plaintiffs seek that evidence so that they may have it in the event the Court

orders an evidentiary hearing and to avoid any prejudice of not rebutting with evidence the claimed

factual assertions in the Declaration. Fourth, the requested discovery should not burden the

Clearview Defendants (or any burden would be minimal) because of the: (a) targeted nature of the

requests; and (b) the Clearview Defendants should have already gathered the requested

information in connection with preparing the Declaration. Fifth, because discovery already has

begun, the request is not made in advance of the typical discovery process.

                                                8
    Case: 1:21-cv-00135 Document #: 44 Filed: 05/03/21 Page 9 of 12 PageID #:446




       In addition to the factors analyzed above, Plaintiffs have proposed an Agreed

Confidentiality Order virtually identical to Agreed Confidentiality Orders entered by other judges

in this District in pending BIPA cases involving facial recognition technology. As such, any

claimed concern the Clearview Defendants may have regarding the confidentiality of their

information can easily be resolved.

       Finally, the requested discovery should not cause any significant delay in the ultimate

resolution of the Motion. Plaintiffs propose that: (a) the Clearview Defendants respond to the

discovery requests on or before May 7, 2021; (b) Defendant Mulcaire’s deposition proceed on

May 11, 2021; (c) any Rule 30(b)(6) deposition proceed on May 12, 2021; and (d) the date for

Plaintiffs’ reply brief only be extended to May 17, 2021.

                                         CONCLUSION

       Because Plaintiffs’ have demonstrated the reasonableness of their request for expedited

discovery, this Court, in its discretion, should grant their request for expedited discovery and: (a)

order Defendants to respond to the written discovery requests on or before May 7, 2021; (b) order

Defendant Mulcaire to be produced for his deposition on May 11, 2021; (c) to the extent different

from Defendant Mulcaire, order the Clearview Defendants to produce a designee pursuant to Fed.

R. Civ. P. 30(b)(6) on May 12, 2021; and (d) extend the date for Plaintiffs’ reply to May 17, 2021.




                                                 9
   Case: 1:21-cv-00135 Document #: 44 Filed: 05/03/21 Page 10 of 12 PageID #:447




       WHEREFORE, Plaintiffs respectfully request that the Court enter an order granting their

request for expedited discovery and: (a) ordering Defendants to respond to the written discovery

requests on or before May 7, 2021; (b) ordering Defendant Mulcaire to be produced for his

deposition on May 11, 2021; (c) to the extent different from Defendant Mulcaire, ordering the

Clearview Defendants to produce a designee pursuant to Fed. R. Civ. P. 30(b)(6) on May 12, 2021;

and (d) extending the date for Plaintiffs’ reply to May 17, 2021.

Dated: May 3, 2021

                                             Respectfully submitted,


                                      By:    /s/ Scott R. Drury
                                             SCOTT R. DRURY
                                             Interim Lead Class Counsel for Plaintiffs

                                             Mike Kanovitz
                                             Scott R. Drury
                                             LOEVY & LOEVY
                                             311 N. Aberdeen, 3rd Floor
                                             Chicago, Illinois 60607
                                             312.243.5900
                                             drury@loevy.com

                                             Scott A. Bursor
                                             Joshua D. Arisohn
                                             BURSOR & FISHER, P.A.
                                             888 Seventh Avenue
                                             New York, NY 10019
                                             646.837.7150
                                             scott@bursor.com
                                             jarisohn@bursor.com

                                             Frank S. Hedin (to be admitted pro hac vice)
                                             HEDIN HALL LLP
                                             Four Embarcadero Center, Suite 1400
                                             San Francisco, California 94104
                                             415.766.3534
                                             fhedin@hedinhall.com




                                                10
Case: 1:21-cv-00135 Document #: 44 Filed: 05/03/21 Page 11 of 12 PageID #:448




                                   Michael Drew
                                   NEIGHBORHOOD LEGAL LLC
                                   20 N. Clark Street #3300
                                   Chicago, Illinois 60602
                                   312.967.7220
                                   mwd@neighborhood-legal.com

                                   Michael Wood
                                   Celetha Chatman
                                   COMMUNITY LAWYERS LLC
                                   20 N. Clark Street, Suite 3100
                                   Chicago, Illinois 60602
                                   312.757.1880
                                   mwood@communitylawyersgroup.com
                                   cchatman@communitylawyersgroup.com

                                   Steven T. Webster
                                   Aaron S. Book
                                   WEBSTER BOOKK LLP
                                   300 N. Washington, Ste. 404
                                   Alexandria, Virginia 22314
                                   888.987.9991
                                   swebster@websterbook.com

                                   Other Counsel for Plaintiffs




                                     11
   Case: 1:21-cv-00135 Document #: 44 Filed: 05/03/21 Page 12 of 12 PageID #:449




                               CERTIFICATE OF SERVICE

      I, Scott R. Drury, an attorney, hereby certify that, on May 3, 2021, I filed the foregoing
document using the Court’s CM/ECF system, which effected service on all counsel of record.

                                                   /s/ Scott R. Drury
                                                   Interim Lead Class Counsel for Plaintiffs
